Citation Nr: 1707081	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  09-25 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served in active service from November 1965 to April 1966, and from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision from the RO in Los Angles, California, which in pertinent part granted service connection for prostate cancer.  The Veteran appealed the issue of a higher initial rating for prostate cancer and, in an April 2014 decision, the Board granted a higher initial rating for prostate cancer and took jurisdiction over the implied claim for a TDIU and remanded the matter for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a total disability rating for compensation based on individual unemployability may be part of a rating issue claim when such a claim is raised by the record).

In November 2015, the RO issued a Supplemental Statement of the Case (SSOC), which denied TDIU but did not refer the matter for adjudication pursuant to 38 C.F.R. § 4.16(b) (2016).  Subsequently, the Board again remanded the matter in  February 2016, instructing the RO to refer the TDIU issue to the VA Under Secretary for Benefits or the VA Director of Compensation and Pension Service for consideration under 38 C.F.R. § 4.16(b).  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision. 

Per the Board's February 2016 remand directives, the VA Acting Director of Compensation and Pension Service performed an administrative review of the matter and denied TDIU in an April 2016 decision.  The RO issued another SSOC in April 2016, once again denying the claim for a TDIU, and returned the matter to the Board.  The Board finds that the February 2016 remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.

Since issuance of the last SSOC in April 2016, additional evidence has been received by the Board, for which a waiver of initial RO consideration was provided by the Veteran in February 2017.  38 C.F.R. § 20.1304 (2016).  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.


FINDING OF FACT

The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities for any period.


CONCLUSION OF LAW

The criteria for a TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Following the Board's April 2014 decision that determined an implied claim for a TDIU had been raised by the record and remanded the matter for further development, the RO provided notice to the Veteran in October 2014, prior to adjudication in November 2015 that denied the claim for a TDIU.  The RO advised the Veteran to submit evidence showing that the service-connected disabilities had increased in severity, and described the types of information and evidence that the Veteran should submit in support of the claim for a TDIU.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the claim.  The October 2014 notice included information regarding how VA determines disability ratings and effective dates.  See Dingess, 19 Vet. App. 473.  Further, the October 2014 notice also solicited the Veteran to complete VA Form 21-8940, Application for Increased Compensation Based on Unemployability, amongst other items, which VA received that same month in October 2014.  Thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA examination reports, private treatment records, and lay statements from the Veteran.

The Veteran was provided with VA examinations in August 2011, October 2013, and in November 2016, the reports of which have been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2011, October 2013, and November 2016 VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and discussed functional loss, including interference with work.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

TDIU Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent rating.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director of Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

Prior to October 19, 2016, service connection had been established for prostate cancer status post-prostatectomy with nontender scars (20 percent disabling), bilateral sensorineural hearing loss (0 percent disabling), degenerative arthritis of the lumbar spine (10 percent disabling), tinnitus (10 percent disabling), and erectile dysfunction secondary to prostate cancer (0 percent disabling).  Because the Veteran's combined rating failed to meet the schedular percentage standards of 38 C.F.R. § 4.16(a), the claim for a total rating may be considered only under 38 C.F.R. § 4.16(b).  Pursuant to the February 2016 Board remand, the appeal for a TDIU was referred to the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  In April 2016, the Acting Director of Compensation and Pension Service adjudicated and denied a TDIU under 38 C.F.R. § 4.16(b).  Because the appeal for a TDIU under § 4.16(b) has already been reviewed and denied by the Acting Director of Compensation and Pension Service, the Board may consider, de novo, whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(b), which provides that a veteran who is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of Compensation and Pension Service is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (the Board reviews the Director of Compensation and Pension Service's extraschedular decision de novo, and may assign an extraschedular rating when appropriate).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, the Veteran asserts being unable to secure (obtain) or maintain (follow) substantially gainful employment due to service-connected disabilities.  After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is not warranted for any period.

Entitlement to a TDIU prior to October 19, 2016

The Veteran generally contends being unable to maintain substantial employment, primarily due to the service-connected prostate cancer.  In an October 2014 Application for Increased Compensation Based on Unemployability (Application for Increased Compensation), the Veteran reported having completed two years of college and last worked full time in 2012, when he became too disabled to work due to service-connected prostate cancer.  The Veteran stated being previously self-employed, working 40 hours per week as a contractor from 1970 to 2012, and that the highest gross earnings per month was approximately $6,000.00 to $8,000.00.  The Veteran indicated being presently employed at the time selling equipment, earning $10,000.00 per month, but the total income earned in the last 12 months was only listed at $29,000.00.

In an October 2014 Request for Employment Information In Connection with Claim for Disability Benefits (Request for Employment Information), the Veteran reported earning gross income of $100,000.00 in the 12 months preceding the last date of employment in 2012, and also reported the time lost from work during that same 12 month period due to disability was half.  The Veteran further stated that residuals of prostate surgery in the form of bladder pressure, as well as back pain (presumably from service-connected degenerative arthritis of the lumbar spine) contributed to his inability to obtain or maintain substantially gainful employment.

For the period starting from April 1, 2009 through October 18, 2016, the combined schedular rating for the Veteran's disabilities was 40 percent for prostate cancer status post-prostatectomy with nontender scars (20 percent disabling), degenerative arthritis of the lumbar spine (10 percent disabling), tinnitus (10 percent disabling), bilateral sensorineural hearing loss (0 percent disabling), and erectile dysfunction (0 percent disabling).

In an October 2014 statement, the Veteran recounted returning to work following surgery for prostate cancer in 2006, but was unable to work due to an inability to lift objects over 10 pounds without tearing scar tissue resulting from the surgery.  

Through a December 2015 statement submitted by the Veteran's representative, the Veteran asserted that income tax returns from 2010 through 2014 demonstrate employment at a marginal level.  The Veteran stated that urinary incontinence made it impossible to sustain gainful employment installing rain gutters, as the associated lifting and climbing increased the likelihood of losing bladder control.

After reviewing all of the evidence of record, lay and medical, the Board finds the preponderance of the evidence demonstrates that the service-connected disabilities did not prevent the Veteran from obtaining or maintaining substantially gainful employment prior to October 19, 2016.  Evidence supportive of the Veteran's TDIU claim includes the August 2011 and October 2013 VA examination reports.  During the August 2011 VA examination, the Veteran reported being diagnosed with prostate cancer in 2006, and that he had undergone prostate surgery in December 2006.  The August 2011 VA examination report reflects the Veteran's positive responses to symptoms of urinary incontinence and urgency.  Additionally, the Veteran reported retiring in 2010 due to age and also for medical reasons noted as prostate cancer and incontinence.  The August 2011 VA examination report shows the VA examiner diagnosed the Veteran with prostate cancer and noted the Veteran's report of not being employed as the general occupational effect of the prostate cancer; however, the VA examiner did not provide any objective assessments of the occupational effects of the prostate cancer, or an opinion or rationale as to how the prostate cancer residuals occupationally impaired the Veteran.

The Veteran underwent another VA examination in October 2013, and the examination report reflects the Veteran's prostate cancer was in remission at that time.  During the October 2013 VA examination, the Veteran reported being unable to lift objects because the associated straining caused involuntary urination.  At the conclusion of the examination, the VA examiner indicated the functional impact of the prostate cancer in remission was that the Veteran stopped working in the construction business in 2011 because the Veteran was unintentionally urinating on himself.  

Evidence against finding that service-connected disabilities prevent the Veteran from obtaining or maintaining substantially gainful employment includes income tax returns for the 2010 through 2014 tax years provided to VA by the Veteran; all of the tax returns during this five-year period reflect the Veteran had two sources of self-employment business income, which were from rain gutter sales and a residential construction business.  Despite the decline in the amount of gross annual self-employment income during this five-year period, the question of individual unemployability is determined by whether the Veteran is capable of performing the physical and mental acts required by employment, and not necessarily by the level of compensation.  To that end, the evidence shows the Veteran was able to perform the necessary functions of employment.  Moreover, the Veteran's combined gross annual self-employment income for all five tax years were well above the poverty threshold for one person as determined by the Department of Commerce, Bureau of the Census.

Contrary to the Veteran's reports during the August 2011 VA examination, the October 2013 VA examination, and in the October 2014 Application for Increased Compensation, of having stopped working in 2010, 2011, and 2012, respectively, the 2010 through 2014 income tax returns reflect the Veteran was actually still working throughout those five years.  Further, the IRS Schedules C, Profit or Loss From Business, submitted for both businesses in each of the five tax years, reflect business income received each year (accounted for on a cash basis), and deductions for typical business expenses, which include almost no expense deductions for wages, suggesting the Veteran himself was actively operating both businesses during the time period from 2010 through 2014.  Thus, the income tax returns demonstrate that the Veteran was capable of working, and was in fact still working, notwithstanding his reports to the contrary made to VA to obtain compensation (TDIU).

Moreover, a January 2014 private medical record from Dr. M.G. shows the Veteran complained of urinary incontinence, but denied symptoms of back pain, joint swelling, loss of strength, muscle cramps or weakness, and pain in either the upper or lower extremities.  The Veteran also reported exercising six times per week in the form of copious walking during the day.

A February 2015 private treatment record from Dr. A.N. reflects the Veteran reported currently working in the construction business and exercising six times a week through recreational hobbies and physical exertional activities.  Dr. A.N.'s notes indicate concern with the Veteran's weight, but that the Veteran reported being physically very active and acknowledged dietary habits as the cause of the weight issues.  The Veteran denied symptoms of pain and a physical examination revealed a normal musculoskeletal system with no joint deformity or scoliosis noted in the thoracic or lumbar spine.

In a September 2015 statement, the Veteran reported duties as a business owner included picking up materials and selling and installing rain gutters.  The Veteran stated that on average he was working 48 hours a week, six days a week but was no longer able to do any physical work due to the non-service connected loss of vision in the right eye.  Additionally, the Veteran stated undergoing two eye surgeries over a year ago, but was still under doctor's restrictions to refrain from lifting objects greater than 10 pounds and bending over.  The record reflects that a December 2015 rating decision denied service connection for the Veteran's right eye condition and vision loss, which decision became final.

Having reviewed all of the evidence of record, both lay and medical, the Board finds that the weight of the lay and medical evidence demonstrates that the criteria for TDIU prior to October 19, 2016 have not been met.  While the medical evidence of record reflects the Veteran's contemporaneous reports of urinary incontinence resulting from surgery for prostate cancer had some level of occupational impact, the evidence does not show that urinary incontinence, or any other symptoms associated with the service-connected prostate cancer or from any other service-connected disability, prevented the Veteran from obtaining or maintaining substantially gainful employment.  Even though the Veteran also contends that back pain, presumably caused by the service-connected degenerative arthritis of the lumbar spine, contributes to unemployability, the medical evidence of record does not reflect complaints or treatment for ongoing back pain.  

The evidence of record reflects the Veteran had been self-employed since 1970, and continued to work in the construction/contracting business through at least 2014, despite reporting becoming too disabled to work in 2012.  Per the October 2014 Application for Increased Compensation, the Veteran reported the highest gross monthly earnings from his self-employment since 1970 was approximately $6,000.00 to $8,000.00 per month, or gross annual income of $72,000.00 to $96,000.00 per year.  Thus, even though the Veteran's gross self-employment income had decreased from 2010 to 2014, these income figures were still at, or close to, the reported highest levels of gross monthly earnings since the Veteran became self-employed in 1970.  The Bureau of Census established the poverty threshold for one person at $11,344.00 in 2010, $11,702.00 in 2011, $11,945.00 in 2012, $12,119.00 in 2013, and $12,316.00 in 2014; therefore, the evidence shows substantially gainful employment as the Veteran's self-employment income was well above the poverty thresholds for each of these five years.
  
Finally, the evidence shows that the Veteran was still working in the construction business as recently as February 2015, but that the reason for the Veteran's inability to perform the physical functions of his occupation was due to the non-service-connected right eye condition and resulting loss of vision.  Accordingly, the Board finds that for the period prior to October 19, 2016, the service-connected disabilities did not render the Veteran unemployable.  As the preponderance of the lay and medical evidence is against a finding for a TDIU prior to October 19, 2016, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Entitlement to a TDIU from October 19, 2016 Forward

Beginning on October 19, 2016, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  In December 2016, the RO issued a rating decision granting a separately filed claim for service connection for posttraumatic stress disorder (PTSD), and assigned a 30 percent disability rating with an effective date of October 19, 2016.  The December 2016 rating decision also granted increased disability ratings for the service-connected prostate cancer status post-prostatectomy and bilateral sensorineural hearing loss.  As a result, the Veteran had at least one disability rated at 40 percent or higher and a combined schedular disability rating of 90 percent starting on October 19, 2016, for prostate cancer status post-prostatectomy with nontender scars (60 percent disabling), bilateral sensorineural hearing loss (50 percent disabling), PTSD (30 percent disabling), degenerative arthritis of the lumbar spine (10 percent disabling), tinnitus (10 percent disabling), and erectile dysfunction (0 percent disabling).

The Veteran was provided with VA examinations in November 2016 for prostate cancer, hearing loss and tinnitus, PTSD, and back disability.  The November 2016 VA examination report for prostate cancer reflects the prostate cancer was in remission, but that the Veteran still had symptoms of urinary incontinence and frequency; aside from the symptoms of voiding dysfunction, the VA examiner found no other residual conditions or complications due to the prostate cancer or its treatment.  The VA examiner assessed that the Veteran's prostate cancer did not impact his ability to work.

The November 2016 VA audiometric examination report shows the Veteran was found to have significant hearing loss in both ears across all puretone thresholds tested, with speech discrimination scores of 60 percent in the right ear and 64 percent in the left ear, as well as recurrent tinnitus.  The VA examiner noted that both the bilateral sensorineural hearing loss and tinnitus impacted daily life and ability to work due to the Veteran's difficulty communicating, hearing, and understanding others.

Next, the November 2016 VA examination report for PTSD reveals the Veteran was first diagnosed with PTSD at that time, but was not diagnosed with any other mental disorders.  The Veteran reported last working two years ago selling rain gutters and insurance and working as a real estate developer, but did not provide a reason for why he was no longer working.  After examining the Veteran, the VA examiner noted the occupational and social impairment of the PTSD was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. 

Finally, the November 2016 VA examination for back conditions reveals the Veteran's degenerative arthritis of the lumbar spine was asymptomatic.  The Veteran reported worsening symptoms of constant soreness and stiffness in the back, flare-ups in the back, and decreased ranges of motion.  Upon physical examination of the Veteran's back, the VA examiner recorded full ranges of motion in all planes with no pain noted on examination or any objective evidence of pain.  The Veteran was able to perform repetitive-use tests without additional loss of function or motion in the back after three repetitions.  Muscle strength testing revealed full strength in all planes, straight leg raising testing was negative bilaterally, and test results were also negative for radiculopathy, ankylosis, or other neurologic abnormalities.  Ultimately, the VA examiner concluded that the Veteran's back condition did not have any impact on his ability to work.

Based on the foregoing, the Board finds that the weight of the lay and medical evidence of record demonstrates that the criteria for TDIU from October 19, 2016 forward have not been met.  Although the combined schedular disability ratings of 

the Veteran's service-connected disabilities have met the eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a), the evidence of record does not show that the service-connected disabilities have rendered the Veteran unemployable.  

The November 2016 VA examination reports for prostate cancer, PTSD, and back conditions reveal those disabilities have little to no impact on the Veteran's ability to work, and as analyzed above, notwithstanding the Veteran's assertions of being unemployable due to prostate cancer residuals (urinary incontinence), the weight of the evidence shows these residuals did not render the Veteran unemployable as he earned substantial income well above the Bureau of Census poverty thresholds while having these residuals.  While the November 2016 VA audiometric examination report reflects that the service-connected bilateral sensorineural hearing loss and tinnitus do impact the Veteran's ability to work, the evidence does not show that the functional impact of these disabilities have rendered the Veteran unemployable.  Even though the November 2016 VA examination reports established the basis for increased disability ratings and entitlement to new disability benefits set forth in the December 2015 rating decision, these VA examination reports still do not demonstrate that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the service-connected disabilities.  The evidence of record remains that the Veteran became unable to perform the physical functions of his occupation due to the non-service-connected right eye condition and vision loss.

Although, the December 2015 rating decision recognized the increased occupational impairments caused by the service-connected disabilities, such disabilities have not been shown to render the Veteran totally disabled, despite meeting the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a).  

As the preponderance of the lay and medical evidence is against a finding for a TDIU from October 19, 2016 forward, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A TDIU for the entire period is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


